Citation Nr: 1516531	
Decision Date: 04/16/15    Archive Date: 04/24/15

DOCKET NO.  06-03 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for sinusitis and allergic rhinitis.

4.  Entitlement to service connection for an eye disability, claimed as due to undiagnosed illness.

5.  Entitlement to service connection for sleep apnea, claimed as due to undiagnosed illness.

6.  Entitlement to service connection for chronic fatigue syndrome, claimed as due to undiagnosed illness.

7.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depression.

8.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD), and if so, whether service connection should be granted.

9.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a skin disability, to include rashes, dermatitis, eczema, and acne.

10.  Entitlement to an initial compensable evaluation for irritable bowel syndrome.

11.  Entitlement to an initial evaluation in excess of 30 percent for migraine headaches.


REPRESENTATION

Appellant represented by:	Carolyn J. Kerr, Agent


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from July 1989 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In March 2010, the Board denied the Veteran's claim of entitlement to an evaluation in excess of 30 percent for migraine headaches.  The Veteran appealed this determination to the United States Court of Appeals for Veterans Claims (Court).  In August 2011, the Court issued a memorandum decision which vacated the Board's decision and remanded the appeal for action consistent with the memorandum decision.  

The Board remanded the issue regarding evaluation of the Veteran's headache disability in February 2012.  At that time, the Board also determined that the Veteran had submitted a notice of disagreement (NOD) regarding the agency of original jurisdiction's (AOJ) denial of service connection for PTSD; the RO was directed to issue a statement of the case (SOC).  While the appeal was in remand status, the AOJ issued an SOC, and the Veteran perfected an appeal with respect to the PTSD issue.

The Board also notes that while the appeal was pending before the Court and Board, various other claims were decided by the AOJ.  Specifically, a July 2013 rating decision granted service connection for irritable bowel syndrome and assigned a noncompensable evaluation.  This rating action also denied service connection for bilateral shoulder strain, a low back disability, anxiety attacks, an eye condition, sleep apnea, and chronic fatigue; determined that new and material evidence had not been submitted to reopen claims of entitlement to service connection for a skin disability and sinusitis and rhinitis; and denied nonservice-connected pension.  The Veteran has perfected an appeal with respect to all issues except for the denial of nonservice-connected pension.

Pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has included various psychiatric diagnoses in the characterization of the issue of entitlement to service connection for an acquired psychiatric disorder.  See id.  (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  The Board has determined that the claim on appeal does not include the issue of entitlement to service connection for PTSD and, to that extent, can be distinguished from the facts in Clemons.  In this regard, the Board notes that Clemons concerns VA's failure to consider a claim of entitlement to service connection for a psychiatric disability other than the one specifically claimed even though it shared the psychiatric symptomatology for which the Veteran was seeking service connection.  Here, VA denied entitlement to service connection for PTSD in a September 2003 RO decision, which remained unappealed and became final.  The issue of whether new and material evidence to reopen this claim is currently before the Board, and must be separately addressed prior to reaching the merits of the claim.  Thus, unlike Clemons, this is not a case in which VA has ignored the issue of entitlement to service connection for PTSD.  Rather, that benefit had been specifically denied by the RO.

The issues of entitlement to service connection for a bilateral shoulder disability, a low back disability, and an acquired psychiatric disorder; and a higher evaluation for headaches are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  During the appellate period, there has been no diagnosis of an eye disability that is related to service.

2.  During the appellate period, there has been no diagnosis of sleep apnea that is related to service.

3.  During the appellate period, there has been no diagnosis of chronic fatigue syndrome.

4.  In an October 2004 rating decision, the RO denied service connection for PSTD and rashes; the Veteran did not appeal.

5.  Evidence added to the record since the October 2004 rating decision is not cumulative or redundant of evidence previously of record, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for PTSD, and raises a reasonable possibility of so substantiating the claim.  

6.  Evidence added to the record since the October 2004 rating decision is cumulative or redundant of evidence previously of record, does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a skin disability, and does not raise a reasonable possibility of so substantiating the claim.  

7.  Irritable bowel syndrome is productive of frequent, but not constant, diarrhea with moderate abdominal distress.


CONCLUSIONS OF LAW

1.  The Veteran does not have a visual disability that is the result of disease or injury incurred in or aggravated during active service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2014).

2.  Sleep apnea was not incurred in service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2014).

3.  Chronic fatigue syndrome was not incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2014).

4.  The October 2004 rating decision is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. §§ 3.160(d), 20.1103 (2014).

5.  New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

6.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a skin disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

7.  The criteria for an evaluation of 10 percent, but no higher, for IBS have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7319 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

A March 2010 letter discussed the evidence necessary to support a claim of entitlement to service connection.  The Veteran was instructed as to the allocation of responsibilities between himself and VA.  He was also advised of the manner in which VA determines disability ratings and effective dates.  

A December 2011 letter also discussed the evidence necessary to support a service connection claim.  The Veteran was informed that his claim for a skin condition had been previously denied, and that new and material evidence was necessary to reopen that claim.  He was advised of the bases for the previous denial and instructed that any evidence he submitted must be new and related to the bases for the previous denial.  He was instructed as to the allocation of responsibilities between himself and VA.

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

The Board notes that this is a case in which the Veteran is challenging the initial evaluation assigned following the grant of service connection for irritable bowel syndrome.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.

With respect to VA's duty to assist, service and VA records have been obtained and associated with the record.  Various VA examinations were provided to the Veteran.  The Board finds that the examinations were adequate in that they were performed by neutral, skilled providers who reviewed the record, interviewed the Veteran, and performed appropriate physical examinations prior to providing his conclusions.  Moreover, the Board observes that with respect to a previously denied claim, until a claim is reopened, VA does not have a duty to provide a medical examination or obtain a medical opinion.  See 38 C.F.R. § 3.159(c)(1).  

The Board acknowledges that the Veteran has not been afforded a VA examination regarding his claim of entitlement to service connection for sleep apnea.  However, the Board finds that a VA examination is not necessary in order to a render decision in this claim.  There are two pivotal cases which address the need for a VA examination, Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet App. 79 (2006).  In McLendon, the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id. at 81.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the Veteran has persistent or recurrent symptoms of the claimed disability and (2) indicate that those symptoms may be associated with his active military service.

The Board finds that there is no evidence of current disability regarding this claim. The objective evidence of record does not include information as to any complaint, abnormal finding or diagnosis during service; any current diagnosis; or any potential relationship to service.  Accordingly, a VA examination is not warranted.

The Veteran has not otherwise identified any additional available evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

Service Connection

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  However, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established for a chronic disability manifested by certain signs or symptoms which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016, and which, by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1); 71 FR No. 242, pp. 75669-75671 (December 18, 2006).  Consideration of a Veteran's claim under this regulation does not preclude consideration of entitlement to service connection on a direct basis.

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): an undiagnosed illness; the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) Chronic fatigue syndrome; (2) Fibromyalgia; (3) Functional gastrointestinal disorders; or (4) Any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service-connection.  38 C.F.R. § 3.317(a).

The term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a).

Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a).

A chronic disability resulting from an undiagnosed illness referred to in this section shall be rated using evaluation criteria from part 4 of this chapter for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar.  38 C.F.R. § 3.317(a).

A disability referred to in this section shall be considered service connected for purposes of all laws of the United States.  38 C.F.R. § 3.317(a).

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to: (1) Fatigue (2) Signs or symptoms involving skin (3) Headache (4) Muscle pain (5) Joint pain (6) Neurologic signs and symptoms (7) Neuropsychological signs or symptoms (8) Signs or symptoms involving the respiratory system (upper or lower) (9) Sleep disturbances (10) Gastrointestinal signs or symptoms (11) Cardiovascular signs or symptoms (12) Abnormal weight loss (13) Menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under this section if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; or if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

The term "Persian Gulf Veteran" means a Veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(d).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014).

      Sinusitis and Allergic Rhinitis

Service treatment records are negative for any diagnosis, complaint, or abnormal finding suggestive of chronic sinusitis or allergic rhinitis.  In September 1989, the Veteran was hospitalized when he had a reaction to a small pox shot.  In January 1991, the Veteran was seen with complaints of dizziness and headache; the provider suggested that the headaches were migraine or sinus.  In June 1991, the Veteran was assessed with an upper respiratory infection.  Medical history forms completed by the Veteran in September 1991 and June 1992 reflect his denial of ear, nose or throat trouble; chronic or frequent colds; sinusitis; and hay fever.  A Southwest Asia Demobilization/Redeployment Medical Assessment completed in September 1991 indicates the Veteran's denial of sinus infection.  On separation examination in June 1992, the Veteran's nose, sinuses, mouth, and throat were normal.  He was deemed qualified for separation.

On VA general medical examination in May 2004, the Veteran's sinuses were clear.  There was no bogginess of the nasal mucosa or other blockages.  The examiner noted that there was no history of sinusitis.  The Veteran denied sinus pain.  

On VA Persian Gulf protocol examination in May 2004, the Veteran complained of shortness of breath with pain in the middle of his chest.  The lungs were clear to auscultation and percussion.  The diagnosis was dyspnea on exertion.  

In an April 2010 statement, the Veteran indicated that his sinus problems were related to exposure to pesticides and the burning of feces and waste material while he was in Iraq.  He also indicated that his sinus problems were related to an infection that resulted from a reaction to a small pox shot.  

A private treatment record dated in December 2010 indicates an assessment of acute sinusitis.  

On VA examination in April 2011, the Veteran's history was reviewed.  The examiner noted that the Veteran had been seen in January 1991 for dizziness and headache, and was assessed with possible sinus headache.  The Veteran reported that he began having problems in approximately 1993 or 1994, with stuffy nose, runny nose, nasal congestion, and frontal headache.  He endorsed constant stuffiness year-round, sinus headaches occurring twice per week, and frontal pressure and pain lasting several hours with medication.  He indicated that he did not typically have nasal drainage.  He endorsed dyspnea with normal exertion.  Physical examination revealed no significant obstruction, no polyps, no enlargement of the turbinates, and no septal deviation.  There was mild erythema and bogginess of the nasal turbinates bilaterally.  There was no tenderness to percussion of the face.  The oropharynx was benign.  X-rays revealed well aerated sinuses with no mucosal thickening or fluid levels.  The diagnosis was acute sinusitis, resolved without residual.

On VA examination in June 2013, the Veteran's history was reviewed.  The examiner provided a diagnosis of allergic rhinitis and also noted acute sinusitis, resolved.  She noted that there was no significant obstruction, no polyps, no enlargement of the turbinates and no septal deviation.  There was no tenderness to percussion of the face.  The oropharynx was benign.  The diagnosis was allergic rhinitis occurring after service.  The examiner concluded that there was insufficient evidence to warrant or confirm a diagnosis of an acute or chronic sinusitis or its residuals.  

Having carefully reviewed the record, the Board has concluded that service connection for sinusitis and allergic rhinitis is not warranted.  As discussed, the service treatment records are negative for any diagnosis, complaint, or abnormal finding suggestive of allergic rhinitis or sinusitis.  The April 2011 VA examiner concluded that acute sinusitis had resolved without residual, and the June 2013 examiner indicated that allergic rhinitis had occurred after service and that there was no evidence of acute or chronic sinusitis.  The evidence demonstrates a remote, post-service onset of the claimed disability.  

To the extent that the Veteran asserts that he has allergic rhinitis and sinusitis that are related to service, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and that his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is competent to report incidents and symptoms in service and symptoms since then.  He is not, however, competent to render an opinion as to the cause or etiology of a right ankle disability because he does not have the requisite medical knowledge or training, and because such matters are beyond the ability of a lay person to observe.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board further notes that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  To the extent that the Veteran argues that he experienced continuity of allergy and sinus symptoms in service and thereafter, the Board observes that the concurrent evidence is to the contrary.  Medical history forms completed during service reflect the Veteran's denial of associated symptoms, and he also specifically denied sinus infection upon return from Southwest Asia in September 1991.  On VA general medical examination in May 2004, the Veteran denied a history of sinusitis.  On Gulf War protocol examination in May 2004, while the Veteran complained of shortness of breath on exertion, he did not describe symptoms consistent with allergies or sinusitis.  Thus, unlike Buchanan, this is not a case in which the record is merely silent.  Rather, the record reflects that the Veteran denied symptoms during service and that treatment for sinusitis is not noted until 2010.  For these reasons, the Board finds that any current claim of continuity of symptoms is less credible than the contemporaneous evidence of the Veteran's denial of symptoms during service and evidence showing that he was not treated for sinus complaints until 2010.  Thus, the Board concludes that the Veteran's assertions of continuity of symptoms are unreliable.  

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record contains diagnoses of allergic rhinitis and acute sinusitis, the preponderance of the evidence is against finding that any such diagnosis is related to any injury or disease in service.  Accordingly, the doctrine of reasonable doubt is not applicable  in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102 (2014).  Thus, the Board concludes that service connection for a right ankle disability is not warranted.

	Eye Disability

Service treatment records reflect that when reporting his medical history in September 1991, the Veteran endorsed eye trouble.  The examining provider at that time reported no findings regarding this complaint.  On separation examination in June 1992, the Veteran denied eye trouble.  Clinically, his eyes were normal and his distant vision was measured at 20/20.  

On VA general medical examination in May 2004, the external eyes were normal.  The sclerae were clear, and pupils were equal, round and reactive to light.  Extraocular movements were intact.  Discs were sharp bilaterally.  

In September 2011, the Veteran stated that he experienced burning eyes resulting from tending burn pits during service.  

On VA examination in June 2013, the Veteran's history was reviewed.  The examiner noted the Veteran's report of burning of his eyes, but that no treatment had been rendered.  He indicated that the Veteran reported no eye surgery, injury, or disease.  Visual acuity was measured as 20/40 or better for distance and 20/50 for near vision.  The examiner provided no diagnosis.

Upon review of the record, the Board finds that service connection is not warranted for a visual disability.  As an initial matter, the Board observes that congenital or developmental defects and refractive error of the eye are not diseases or injuries within the meaning of the applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, and presbyopia even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9.  Thus, VA regulations specifically prohibit service connection for refractive error unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).  There is no indication that any refractive error has been caused by any specific event such as an in-service injury or exposure. 

The Board acknowledges that the Veteran is competent to report burning of his eyes.  However, he is not competent to state that this symptom is due to any exposure during service.  See Jandreau.  Moreover, the June 2013 VA examiner concluded that there was no diagnosis.  In the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer  v. Derwinski, 3 Vet. App. 223 (1992); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  While the Veteran reports burning of his eyes, a symptom or a finding, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999). 

The Court has consistently held that, under the law, a "determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."  Watson v. Brown, 4 Vet. App. 309 (1993).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).

To the extent that the Veteran asserts that he has an eye disability, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and that his assertions in that regard are entitled to some probative weight.  See Washington.    He is competent to report symptoms in service and since then.  He is not, however, competent to render an opinion as to diagnosis because he does not have the requisite medical knowledge or training, and because such matters are beyond the ability of a lay person to observe.  See Rucker; see also Jandreau.  

For the reasons expressed above, the Board finds that a preponderance of the evidence is against the Veteran's claim of entitlement to service connection for sleep apnea, and the claim must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

	Sleep Apnea

Service treatment records are negative for any diagnosis, complaint, or abnormal finding suggestive of sleep apnea.  A medical history form completed by the Veteran in September 1991 reflects his denial of asthma and shortness of breath.  He indicated that he had frequent trouble sleeping.  On separation examination in June 1992, the Veteran again endorsed frequent trouble sleeping.  Clinically, his mouth, throat, lungs, and chest were normal.  He was found to be qualified for separation.

On VA general medical examination in May 2004, the Veteran reported dyspnea on exertion.  He denied that it affected his daily activities.  He denied a history of treatment for any pulmonary disease or asthma.  

Neither VA nor private treatment records associated with the claims file indicate a diagnosis of sleep apnea.  

Upon careful review of the record, the Board has concluded that service connection is not warranted for sleep apnea.  In this regard, there is no indication of this claimed disability during service, in the years following service, or currently.  While the Veteran has asserted that this claimed disability is related to service, there has been no medical diagnosis rendered with regard to sleep apnea.  In the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer; see also Gilpin.  The Veteran did report trouble sleeping during service and in the years after service; however, a symptom or a finding, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez. 

The Court has consistently held that, under the law, a "determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."  Watson.  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer.

To the extent that the Veteran asserts that he has sleep apnea, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and that his assertions in that regard are entitled to some probative weight.  See Washington.    He is competent to report symptoms in service and since then.  He is not, however, competent to render an opinion as to diagnosis because he does not have the requisite medical knowledge or training, and because such matters are beyond the ability of a lay person to observe.  See Rucker; see also Jandreau.  

For the reasons expressed above, the Board finds that a preponderance of the evidence is against the Veteran's claim of entitlement to service connection for sleep apnea, and the claim must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

	Chronic Fatigue Syndrome

Service treatment records are negative for any diagnosis, complaint, or abnormal finding suggestive of chronic fatigue syndrome (CFS).  

On VA examination in June 2013, the Veteran's history was reviewed.  He reported that he noticed the onset of chronic fatigue in 1992 but did not seek treatment.  He indicated that fatigue was likely due to inadequate sleep, and that he sometimes got only three or four hours of sleep per night.  He related that he had been prescribed medication to help him sleep, but he stopped taking it because of side effects.  The examiner concluded that the Veteran did not have a diagnosis of CFS.  

Upon careful review of the record, the Board has concluded that service connection is not warranted for CFS.  In this regard, there is no indication of this claimed disability during service, in the years following service, or currently.  While the Veteran has reported current fatigue related to service, there has been no medical diagnosis rendered with regard to CFS.  In the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer; see also Gilpin.  A symptom or a finding, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez. 

The Court has consistently held that, under the law, a "determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."  Watson.  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer.

To the extent that the Veteran asserts that he has CFS, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and that his assertions in that regard are entitled to some probative weight.  See Washington.    He is competent to report incidents and symptoms in service and symptoms since then.  He is not, however, competent to render an opinion as to diagnosis because he does not have the requisite medical knowledge or training, and because such matters are beyond the ability of a lay person to observe.  See Rucker; see also Jandreau.  

For the reasons expressed above, the Board finds that a preponderance of the evidence is against the Veteran's claim of entitlement to service connection for CFS, and the claim must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

New and Material Evidence

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

	PTSD

Service connection for PTSD was denied in an October 2004 rating decision on the basis that the Veteran did not have a diagnosis of that disorder.  

Of record at the time of the October 2004 rating decision were the Veteran's service treatment records.  They reflect no diagnosis, complaint, or abnormal finding suggestive of PTSD.  A Southwest Asia Demobilization/Redeployment Medical Assessment completed in September 1991 indicates the Veteran's denial of nightmares or trouble sleeping or recurring thoughts about his experiences during Desert Shield/Desert Storm.  On separation examination in June 1992, the Veteran was psychiatrically normal and deemed qualified for separation.

Also of record was the report of a VA psychological examination conducted in July 2004.  Following a diagnostic interview, the examiner determined that while the Veteran had some symptoms of PTSD, he did not appear to meet the criteria for a diagnosis of PTSD.  No diagnosis was made on Axis I or II.  

Since the October 2004 rating decision, the evidence added to the record includes VA outpatient treatment records indicating a diagnosis of PTSD.  As discussed, service connection for PTSD was denied in October 2004 because there was evidence of a diagnosis.  Since the October 2004 rating decision, evidence added to the record includes VA outpatient records reflecting a diagnosis of PTSD.  The Board thus concludes that this new evidence cures a previously existing defect, and that the claim of entitlement to service connection for PTSD may be reopened.  

The reopened claim is addressed in the remand which follows.

	Skin Disability

Service connection for rashes was denied in an October 2004 rating decision.  The RO determined that the claimed disability was not incurred in service and that it did not manifest to a compensable degree following Gulf War service.  

Of record at the time of the October 2004 rating decision were the Veteran's service treatment records.  They indicate that the Veteran was treated in August 1989 for a reaction to poison ivy.  They are otherwise negative for any diagnosis, complaint or abnormal finding pertaining to the Veteran's skin.  A Southwest Asia Demobilization/Redeployment Medical Assessment completed in September 1991 indicates the Veteran's denial of any rash, skin infection, or sores.  On separation examination in June 1992, the Veteran denied skin diseases.  Clinically, his skin was normal, and he was found to be qualified for separation.  

Also of record was the report of a May 2004 VA examination.  The Veteran reported that he had an intermittent rash that began in 1993, consisting of fine bumps.  He denied welts or a rash consistent with urticaria.  He related that his primary care physician had given him a cream that helped.  He indicated that he had not experienced a rash in more than one year.  He reported no systemic symptoms.  Physical examination revealed no exposed areas affected, no scarring, no acne or chloracne, no alopecia, and no hyperhidrosis.  The examiner concluded that there was no diagnosis.  

The evidence added to the record since the October 2004 rating decision includes the report of a VA examination conducted in June 2013.  The examiner noted that the Veteran had been treated during service for contact dermatitis due to poison ivy.  She further noted that he had denied rash or skin infection on returning from Southwest Asia.  During this examination, the Veteran reported recurrent rashes and eczema on his back following his return from service, with no treatment.  He indicated that his most recent break out was three months previously.  Physical examination revealed hyperpigmented scars as the residual of acne.  The examiner concluded that acne had occurred following service and that contact dermatitis in service had resolved.  

As discussed, service connection for a skin disability was denied in October 2004 because there was no evidence that the claimed disability was incurred in service or manifest to a compensable degree following Gulf War service.  Since the October 2004 rating decision, no new evidence demonstrating a skin disability related to service has been added to the record.  Notably, the Veteran's assertions of such a relationship were of record at the time of the October 2004 rating decision; thus, his current assertions to that effect are cumulative.  The Board thus finds that the critical defect existing at the time of the October 2004 rating decision has not been cured, and the claim of entitlement to service connection for a skin disability may not be reopened.  

Evaluation of Irritable Bowel Syndrome

Disability evaluations are determined by the application of a schedule of ratings, which is based on average industrial impairment.  38 U.S.C.A. § 1155.   A proper rating of the Veteran's disability contemplates its history, 38 C.F.R. § 4.1, and must be considered from the point of view of a Veteran working or seeking work.  38 C.F.R. § 4.2.

In cases where the original rating assigned is appealed, consideration must be given to whether a higher rating is warranted at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).
 
Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

On VA examination in June 2013, the Veteran's history was reviewed.  He noted that he had symptoms of IBS in 1992, but thought that it was normal and did not seek treatment.  He endorsed diarrhea after every meal.  The examiner indicated that the Veteran required continuous medication for control of the condition, and noted that he took various over the counter medications.  She indicated that the Veteran had frequent episodes of bowel disturbance with abdominal distress.  She concluded that there was no evidence of malnutrition, serious complications, or other general health affects attributable to the condition.  

The Veteran's IBS has been evaluated under 38 C.F.R. § 4.114 , DC 7319, irritable colon syndrome (spastic colitis, mucous colitis, etc.).  Under this diagnostic code, the disorder warrants a noncompensable disability rating if mild, with disturbances of bowel function and occasional episodes of abdominal distress; a 10 percent rating if moderate, with frequent episodes of bowel disturbances and abdominal distress; and a 30 percent rating if severe, with diarrhea, or alternating diarrhea and constipation, and with more or less constant abdominal distress. 

For purposes of evaluating conditions under 38 C.F.R. § 4.114, the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  The term "inability to gain weight" means that there has been substantial weight loss with inability to regain it despite appropriate therapy.  "Baseline weight" means the average weight for the two-year-period preceding onset of the disease.  38 C.F.R. § 4.112 (2014).

Upon review of the evidence related to this claim, the Board concludes that a 10 percent evaluation is warranted for IBS.  In this regard, the June 2013 VA examiner specified that the Veteran had frequent episodes of bowel disturbance with abdominal distress.  However, she further stated that there was no evidence of malnutrition, serious complications, or other general health effects attributable to IBS.  Thus, an evaluation in excess of 10 percent is not for application.  

The Board notes that the Veteran is competent to state that his IBS is worse; however, neither the lay nor medical evidence reflects the equivalent of symptoms required for the next higher evaluation.  

	Extraschedular Consideration

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected IBS is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's IBS with the established criteria found in the rating schedule for this disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  In particular, he has frequent episodes of bowel disturbances and abdominal distress.  The criteria for the evaluation of this disability specifically contemplates these symptoms; therefore, it cannot be said to not contemplate the manifestations of this disability. 

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  In this case, the Veteran is assigned a 30 percent evaluation for migraine headaches and a 10 percent evaluation for bilateral tinnitus.  The record reflects that the Veteran has at no point during the current appeal indicated that his service-connected IBS results in further disability when viewed in combination with these other service-connected disabilities.  

In short, there is nothing in the record to indicate that the Veteran's IBS causes impairment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.


ORDER

Entitlement to service connection for sinusitis and allergic rhinitis is denied.

Entitlement to service connection for an eye disability is denied.

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for chronic fatigue syndrome is denied.

New and material evidence having been received, the petition to reopen the claim of entitlement to service connection for PTSD is granted.

New and material evidence having not been received, the petition to reopen the claim of entitlement to service connection for a skin disability is denied.

Entitlement to an evaluation of 10 percent for IBS is granted, subject to the regulations controlling the payment of monetary benefits.


REMAND

Service treatment records reflect that the Veteran suffered head trauma in September 1990.  Closed head injury was assessed.  The Veteran seeks service connection for a bilateral shoulder disability and a low back disability.  
The record contains diagnoses referable to the shoulders and low back.  The Veteran's representative has argued that these claimed disabilities could be related to the incident during which the Veteran sustained the head injury in 1990.  While he has been examined previously, no examiner has explored this possibility.  Thus, the Board concludes that an additional examination is warranted to address this question.

With respect to the claim of entitlement to service connection for an acquired psychiatric disorder, the Board observes that a VA problem list printed in March 2009 indicates diagnoses to include mood disorder due to general medical condition.  This raises the question of whether there is a psychiatric disorder that is related to any service-connected disability.  An examination should be conducted to address this question.

The Veteran also seeks a higher evaluation for his migraine headaches.  He has argued that his headaches are productive of severe economic inadaptability.  In the February 2012 remand, the Board directed that the AOJ contact the Veteran's former employer and ascertain the circumstances of his job termination.  In April 2012, the Veteran's representative submitted information regarding a previous employer, Thyssen Krupp Stainless.  It does not appear that information from this employer was sought.  This employer should be contacted and requested to provide information regarding the circumstances surrounding the termination of the Veteran's employment.  Then, the Veteran should be afforded a current examination to determine the severity of his service-connected migraine headaches.

In light of the above discussion, the Board has determined that additional development is necessary.  Accordingly, the case is REMANDED for the following action:

1.  With any necessary assistance from the Veteran, contact the Veteran's former employer, Thyssen Krupp Stainless, and request information regarding the circumstances surrounding the termination of the Veteran's employment.  

If, after making reasonable efforts to obtain the records described above, VA is unable to secure the same, notify the Veteran and (a) identify the specific records that are unable to be obtained; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Schedule the Veteran for a VA examination by a clinician with the requisite expertise to determine the etiology of any bilateral shoulder or low back disability.  The claims file should be provided to the examiner for review.  The examiner should also elicit a complete history from the Veteran.  

All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.  The examiner should report all diagnoses referable to the Veteran's shoulders and low back.  With respect to any such diagnosis, the examiner should provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent), that such disorder is related to any disease or injury in service, to include the documented head trauma in September 1990.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

3.  Schedule the Veteran for a VA examination by a clinician with the requisite expertise to determine the etiology of any diagnosed acquired psychiatric disorder.  The claims file should be provided to the examiner for review.  The examiner should also elicit a complete history from the Veteran.  

All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.  The examiner should determine whether a diagnosis of any acquired psychiatric disorder is appropriate.  The examiner should specify whether a diagnosis of PTSD is appropriate and discuss the reasoning for his conclusion.

With respect to any diagnosed acquired psychiatric  disorder, the examiner should provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent), that such disorder is related to any disease or injury in service.  

The examiner should also provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent), that any such disorder was caused or aggravated by any service-connected disability.  Aggravation means a permanent worsening of the disability beyond its natural progression.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

5.  Schedule the Veteran for a VA examination to determine the severity of his migraine headaches.  The claims folder should be forwarded to the examiner for review, and the examiner should be given access to the electronic record.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  The examiner should also elicit a complete history, the pertinent details of which should be included in the examination report.

Following examination of the Veteran and review of the claims file, the examiner should identify all manifestations of the Veteran's headache disability.  The examiner should specify whether the Veteran experiences characteristic prostrating attacks, and if so, their frequency.  The examiner should also state whether such attacks are productive of severe economic inadaptability.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

6.  Review the examination reports for compliance with the Board's directives.  Any corrective action should be undertaken prior to recertification to the Board.

7.  Then, readjudicate the claims on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the Veteran, she and her representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


